Bell, J.
1. As to the exceptions to the judgment of nonsuit, this case is controlled in principle by the decision rendered by this court in the recent case of Williams v. McElroy, 35 Ga. App. 420 (133 S. E. 297). The court erred in granting the nonsuit.
2. The bill of exceptions contains exceptions to the rejection of certain evidence, but the brief of counsel for plaintiff in error says nothing in reference thereto except that they “are sufficiently technical to invoke a ruling by this court as to the propriety of the same,” and that “they are sufficiently technical, regardless, to invoke such a ruling.” This amounts to nothing more than a contention that the exceptions are in proper form. It constitutes no. sort of insistence that they ought to be sustained, and they will be treated as abandoned.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.